Name: 2008/151/EC: Council Decision of 12 February 2008 concerning the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te dÃ¢ Ivoire on fishing in CÃ ´te dÃ¢ IvoireÃ¢ s fishing zones for the period from 1 July 2007 to 30 June 2013
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: 2008-02-22

 22.2.2008 EN Official Journal of the European Union L 48/37 COUNCIL DECISION of 12 February 2008 concerning the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te dIvoire on fishing in CÃ ´te dIvoires fishing zones for the period from 1 July 2007 to 30 June 2013 (2008/151/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 300(2) in conjunction with Article 37 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community has negotiated with CÃ ´te dIvoire a Fisheries Partnership Agreement providing Community vessels with fishing opportunities in the waters over which CÃ ´te dIvoire has sovereignty or jurisdiction in respect of fisheries. (2) As a result of those negotiations, a new Fisheries Partnership Agreement was initialled on 5 April 2007. (3) The Agreement between the European Economic Community and the Republic of Cote dIvoire on fishing off the coast of Cote dIvoire (1) is repealed by the new Fisheries Partnership Agreement. (4) In order to guarantee the continuation of fishing activities by Community vessels, it is essential that the new Fisheries Partnership Agreement should be applied as quickly as possible. Both parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application from 1 July 2007 of the initialled Protocol attached to the new Fisheries Partnership Agreement. (5) It is in the Communitys interest to approve that Agreement in the form of an Exchange of Letters. (6) The method for allocating the fishing opportunities among the Member States should be defined, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters on the provisional application of the protocol setting out the fishing opportunities and financial contribution provided for in the fisheries partnership agreement between the European Community and the Republic of CÃ ´te dIvoire on fishing in CÃ ´te dIvoires fishing zones for the period from 1 July 2007 to 30 June 2013 is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows:  25 purse seiners, France: 10 vessels Spain: 15 vessels  15 surface longliners, Spain: 10 vessels Portugal: 5 vessels. If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under the Agreement referred to in Article 1 shall notify the Commission of the quantities of each stock caught within CÃ ´te dIvoires fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (2). Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 12 February 2008. For the Council The President A. BAJUK (1) OJ L 379, 31.12.1990, p. 3. (2) OJ L 73, 15.3.2001, p. 8.